       PROCESS OF MARITIME ATTACHMENT AND GARNISHMENT
        WHEREAS, a Verified Complaint has been filed in the United States District Court
for the Middle District of North Carolina on the 1st day of April, 2021 styled as follows:

                   UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF NORTH CAROLINA
                        GREENSBORO DIVISION

                          Civil Action Number: 1:21-CV-279


 D/S NORDEN A/S                       )
                                      )
            Plaintiff,                )
                                      )
 v.                                   )
                                      )
 BLUESTONE COAL SALES                 )
 CORPORATION and                      )
 BLUESTONE RESOURCES,                 )
 INC.                                 )
                                      )
            Defendants.               )

       In a certain action to recover damages due and owing to said Plaintiff amounting to
approximately USD 126,293.22, and praying that a Writ of Attachment and Garnishment
be issued against the Defendants pursuant to Rule B(1) of the Supplemental Rules for
Certain Admiralty and Maritime Claims, and
       WHEREAS, the Court having reviewed the Verified Complaint and Declaration
and found that the conditions of Rule B appeared to exist and having entered an Order so
stating and authorizing the issuance of process of maritime attachment and garnishment
against said Defendants attaching property believed to be in the hands of garnishee Truist
Bank (formerly BB&T Bank);
        NOW, THEREFORE, we do hereby empower, strictly charge, and command you,
that if said Defendants cannot be found within the District, you attach all tangible or
intangible property of Defendants BLUESTONE COAL SALES CORPORATION and
BLUESTONE RESOURCES, INC.in rem, USD 126,293.22,comprised of debts, credits,
or effects including but not limited to: bank accounts, checks, payments made to, held or
which may be receivable by, the said garnishee on behalf of the said Defendants, monies,
disbursement advances, payments for goods or other services, documents of title, shares of
stock or other financial instruments and any other funds, collateral or property of any kind




      Case 1:21-cv-00279-TDS-JEP Document 1-16 Filed 04/01/21 Page 1 of 2
belonging to, claimed by, or held for the benefit of, the Defendants, located and to be found
at Truist Bank (formerly BB&T Bank), 7701 Airport Center Drive, Suite 2700, Greensboro
NC 27409, or at any BB&T (now Truist) branch that is open and will accept service of
process, and in the hands of Truist Bank (formerly BB&T Bank), the garnishee, up to the
amount sued for, to-wit: USD 126,293.22 and how you shall have executed this process,
make known to this Court with your certificate of execution thereof written.
       This the ___ day of April, 2021.
                                                       ____________________
                                                       Clerk of Court

NOTE: Rule B(3)(b) of the SUPPLEMENTAL FEDERAL RULES OF CIVIL
PROCEDURE provides: “The defendant shall serve his answer within 30 days after
process has been executed, whether by attachment of property or service on the garnishee.”

ISSUED FOR:
E. Winslow Taylor
Taylor & Taylor Attorneys at Law PLLC
NC Bar #: 45533
418 N. Marshall St., Suite 204
Winston-Salem, NC 27101
Tel: 336-418-4745
Email: Winslow@t2legal.com
LOCAL ATTORNEY FOR APPLICANT

OF COUNSEL:
Zeiler Floyd Zadkovich (US) LLP

Luke F. Zadkovich
Edward W. Floyd
Eva-Maria Mayer
luke.zadkovich@zeilerfloydzad.com
ed.floyd@zeilerfloydzad.com
Telephone: (917) 999 6914
215 Park Ave South, 11th Floor
New York, New York 10003
PRO HAC VICE ATTORNEYS
FOR APPLICANT (to be filed)




     Case 1:21-cv-00279-TDS-JEP Document 1-16 Filed 04/01/21 Page 2 of 2
